DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed April 21, 2022 have been received and entered into the case.  Claims 6 – 7 are added; claims 4 and 6 – 7 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 103
Previous under 35 U.S.C. 103 are withdrawn due to applicant’s amendment.
Specifically, the claims require a specific, deposited Siphoviridae bacteriophage having a particular sequence, genome size, and quantity effective to exhibit antibacterial activity against Vibrio anguillarum.  
The prior art teaches compositions of Siphoviridae bacteriophages wherein they are administered to non-human animals for treating Vibrio anguillarum infection.  However, the prior art does not teach the claimed Siphoviridae having the claimed SEQ ID and genome size in a composition at the claimed amount.  While the prior art acknowledges genome sizes to be variable within the genus, the prior art additionally acknowledges that the genome size does not predict host range or infectivity.  Moreover, the prior art teaches Siphoviridae with genome sizes about one quarter that of the claimed phage (See Tan, Table 2).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 7, line 3, --.-- has been added after the recitation of “anguillarum”.


Allowable Subject Matter
Claims 4 and 6 – 7 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699